          Case 1:18-cv-03435-ADC Document 1 Filed 11/07/18 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                               (Baltimore Division)

ALLSTATE INSURANCE COMPANY           *
2775 Sanders Road
Northbrook, Illinois 60062           *

      Plaintiff,                     *

v.                                   *    Civil Action No.______________________

WINTER PITTS                         *
12 North Bentalou Street
Baltimore, Maryland 21223            *

and                                  *

DAVID LUBER                          *
W202 N11503 Merkel Drive
Germantown, Maryland 21218           *

and                                  *

INVESTMENT REALTY                    *
SPECIALISTS, INC.
(aka Investment Realty)              *
8715 Belair Road
Baltimore, Maryland 21236            *

      SERVE ON:                      *
      Gary W. Waicker
      Resident Agent                 *
      3505 Bay Drive
      Middle River, Maryland 21220   *

and                                  *

GARY W. WAICKER                      *
3505 Bay Drive
Middle River, Maryland 21220         *

      Defendants.                    *

      *       *     *       *   *    *    *     *     *      *     *      *
            Case 1:18-cv-03435-ADC Document 1 Filed 11/07/18 Page 2 of 6



                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Allstate Insurance Company (“Allstate”), by and through undersigned counsel

and pursuant to 28 U.S.C. § 2201, files this Complaint for Declaratory Judgment against David

Luber, and further adds, Investment Realty Specialists, Inc. (a/k/a Investment Realty), Gary W.

Waicker, and Winter Pitts as parties of interest.

                                              Parties

       1.      Allstate is a Delaware corporation licensed to conduct business in Maryland, and

has its principal place of business in Illinois. Allstate issued a Landlords Package Policy of

insurance to David Luber.

       2.      David Luber (“Mr. Luber”) is an individual who is a resident of Montgomery

County, Maryland. Prior to the filing of this declaratory action, Mr. Luber was named as a

defendant in Winter Pitts, et al. v. James E. Campbell, Sr., et al., Case No. 24-C-16-005803 (the

“Underlying Suit”), whereby the plaintiff in the Underlying Suit, Winter Pitts (“Ms. Pitts”),

alleges that she contracted poisoning from lead paint from a property owned and managed by

Mr. Luber. The Underlying Suit currently is pending in the Circuit Court of Maryland for

Baltimore City. By the instant declaratory action, Allstate seeks a declaration regarding its

contractual obligations to Mr. Luber relating to the claims asserted by Ms. Mable in the

Underlying Suit.

       3.      Ms. Pitts is an individual who is a resident of Baltimore, Maryland. Ms. Mable is

a party of interest to this declaratory judgment action given that she is the plaintiff in the

Underlying Suit.

       4.      Investment Realty Specialists, Inc. (a/k/a Investment Realty) (“Investment Realty

Specialists, Inc.”) is a forfeited Maryland corporation, with its principal place of business located




                                                    2
            Case 1:18-cv-03435-ADC Document 1 Filed 11/07/18 Page 3 of 6



at 8715 Belair Road, Baltimore, Maryland 21236. Investment Realty Specialists, Inc. is a party

of interest to this declaratory action given it is a named defendant in the Underlying Suit.

       5.      Gary W. Waicker is an individual who is a resident of Baltimore, Maryland. Gary

W. Waicker is a party of interest to this declaratory judgment action given that he is a defendant

in the Underlying Suit.

                                     Jurisdiction and Venue

       6.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1441(b). As

required by 28 U.S.C. § 1332, there is complete diversity between the parties and damages exceed

$75,000.00, as the Underlying Suit claims damages in excess of Seventy-Five Thousand Dollars

($75,000.00) and the Personal Umbrella Policy of insurance held by Mr. Luber provides defense

and indemnity coverage up to Three Hundred Thousand Dollars ($300,000.00). Allstate is

incorporated in Delaware, with its principal place of business in Illinois. Mr. Luber and Ms. Pitts

are residents of Maryland.

       7.      Venue is appropriate in this Court under 28 U.S.C. § 1391(b)(1), as Mr. Luber

resides in Maryland and has his principal place of business in Maryland.             Venue also is

appropriate pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part of the events giving rise to

the claim occurred in Baltimore City, Maryland.

                                               Facts

       8.      On or about, October 31, 2016, Ms. Pitts filed the Underlying Suit, seeking

damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) against Mr.

Luber, and other defendants in the Circuit Court of Maryland for Baltimore City.               The

Underlying Suit alleges, and seeks to prove, that Ms. Pitts contracted harmful, elevated blood

lead levels due to exposure to lead paint at a residential property located at 1225 West Saratoga




                                                 3
             Case 1:18-cv-03435-ADC Document 1 Filed 11/07/18 Page 4 of 6



Street, Baltimore, Maryland (“Subject Premises”). See Exhibit A (Complaint and Election for

Jury Trial).

        9.      The Underlying Suit alleges that David Luber, Investment Realty Specialists, Inc.,

and Gary W. Waicker, “owned, operated and controlled” the Subject Premises. See Ex. A at ¶ 5.

        10.     Ms. Pitts claims that she resided and/or spent significant periods of time at the

Subject Premises from approximately 1996 to 2002. See Ex. A at ¶ 3(b).

        11.     Allstate issued a Landlords Package Policy of insurance, No.: 052450279

(“Policy”), which provided personal liability coverage for Mr. Luber between February 18, 1995,

until February 18, 2001. On February 18, 1998, an exclusion of coverage for claims alleging

lead exposure went into effect. See Ex. B (Luber Landlords Package Policy).

        12.     Allstate contends it has no obligation to indemnify Mr. Luber for any damages

arising from Ms. Pitts’s alleged exposure after February 18, 1998, when lead coverage under the

Policy terminated.

        13.     As such, Allstate contends that Mr. Luber is responsible for a pro-rata portion of

his indemnity arising from Ms. Pitts’s allegations in the Underlying Suit.

        14.     Allstate generally denies that coverage is available for Mr. Luber under the Policy

for Ms. Pitts’s alleged injuries; however, in the event that coverage may be available under the

Policy, the Policy does not provide coverage for damages that occurred on or after February 18,

1998.

                                    Count I – Declaratory Judgment

        15.     The allegations set forth in Paragraphs 1 through 14 are incorporated herein by

reference.




                                                 4
          Case 1:18-cv-03435-ADC Document 1 Filed 11/07/18 Page 5 of 6



       16.     An actual and immediate controversy exists between Allstate and Mr. Luber with

respect to Allstate’s duties and obligations under the Policy.

       17.     Allstate contends that Mr. Luber is responsible for all damages awarded to Ms.

Pitts that allegedly arose from exposure to lead occurring on or after February 18, 1998.

       18.     Pursuant to Pennsylvania Nat’l Casualty Ins. Co. v. Roberts, Allstate is entitled to

an allocation of any potential liability under the Policy for damages arising from Ms. Pitts’s

alleged exposure. 668 F.3d 106 (4th Cir. 2012).

       19.     Allstate’s share of the pro-rata allocation of liability is limited to 18.9% of the

total of any judgment for Ms. Pitts, with Mr. Luber liable for the remaining 81.1% of the total of

any judgment for Ms. Pitts.

       20.     Allstate is entitled to a determination of its duties with respect to Mr. Luber under

the terms of the Policy pursuant to 28 U.S.C. § 2201.

       21.     There is a bona fide, actual, present, and practical need for the declaration, which

deals with a present, ascertained or ascertainable state of facts, or a present controversy as to a

state of facts, and will terminate a controversy and remove an uncertainty.

       WHEREFORE, Allstate respectfully requests that this Court enter an Order declaring that

coverage is not available for David Luber under the Policy for any damages caused by lead

exposure to Winter Pitts occurring on or after February 18, 1998, that David Luber is responsible

for all damages caused by exposure which occurred on or after February 18, 1998, and that

Allstate’s share of the pro-rata allocation of liability is limited to 18.9% of the total of any

judgment for Winter Pitts, with David Luber liable for the remaining 81.1% of the total of any

judgment for Winter Pitts, pursuant to Pennsylvania Nat’l Casualty Ins. Co. v. Roberts, 668 F.3d

106 (4th Cir. 2012).




                                                 5
        Case 1:18-cv-03435-ADC Document 1 Filed 11/07/18 Page 6 of 6



Dated: November 11, 2018                 Respectfully submitted,


                                                 /s/ Sean P. Hatley
                                         Paul J. Weber (Bar No. 03570)
                                         Adam Smith (Bar No. 19241)
                                         Sean P. Hatley (Bar No. 20139)
                                         Amanda C. Sprehn (Bar No. 28071)
                                         Hyatt & Weber, P.A.
                                         200 Westgate Circle, Suite 500
                                         Annapolis, Maryland 21401
                                         Phone:          (410) 266-0626
                                         Fax:            (410) 841-5065
                                         Email:          pweber@hwlaw.com
                                         Email:          adamsmith@hwlaw.com
                                         Email:          sphatley@hwlaw.com
                                         Email:          asphren@hwlaw.com

                                         Counsel for Plaintiff
                                         Allstate Insurance Company




                                     6
